                                                                      FILED IN THE
1                                                                 U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON


2                                                           Nov 26, 2019
                                                                 SEAN F. MCAVOY, CLERK

3                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
4
     FRANK GILES, on behalf of himself        No. 2:18-cv-00375-SMJ
5    and all others similarly situated,
                                              ORDER DISMISSING CASE
6                            Plaintiff,

7               v.

8    RECOVERY SOLUTIONS GROUP
     LLC, a Delaware limited liability
9    company,

10                           Defendant.

11
          On November 25, 2019, Plaintiff Frank Giles filed a Notice of Voluntary
12
     Dismissal, ECF No. 4. Defendant Recovery Solutions Group LLC has served
13
     neither an answer nor a summary judgment motion. Consistent with Plaintiff’s
14
     notice and Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY
15
     ORDERED:
16
          1.    Plaintiff’s Notice of Voluntary Dismissal, ECF No. 4, is
17
                ACKNOWLEDGED.
18
          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
19
                bear their own costs and attorneys’ fees.
20
          3.    All pending motions are DENIED AS MOOT.


     ORDER DISMISSING CASE - 1
1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 26th day of November 2019.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
